Citation Nr: 1744279	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  07-30 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for migraine headaches from October 19, 2009, to August 25, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 2001 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appeal was certified to the Board by the RO in Winston-Salem, North Carolina.  In August 2016, the Board denied the Veteran's claim.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims, and, by a July 2017 Order, the Court vacated and remanded the Veteran's claim for readjudication in accordance with the Joint Motion for Remand.


FINDING OF FACT

For the period from October 19, 2009, to August 25, 2015, the Veteran's migraine headaches were manifested by characteristic prostrating attacks averaging one in two months over the last several months, but the evidence does not demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

For the period from October 19, 2009 to August 25, 2015, the criteria for a 30 percent rating, but no higher, for migraine headaches was met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Migraine headaches are evaluated as follows: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent); with characteristic prostrating attacks occurring on an average once a month over the last several months (30 percent); with characteristic prostrating attacks averaging one in 2 months over last several months (10 percent); and with less frequent attacks (noncompensable).  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA records dated from October 2011 to April 2012 note a history of migraines with the last headache occurring two years prior.  Treatment records dated in February 2011 and March 2011, as noted in the Joint Motion for Remand, note that the Veteran had a history of migraine headaches.

A September 2011 VA examination reflects the Veteran's report that she experienced migraine headaches about three times per month that were severe.  During these headaches, she would experience pain and throbbing on the right side of her head and would not be able to get out of bed.  She was not able to stand, eat, or open her eyes.  She also experienced photosensitivity, nausea, and floaters.  The examiner determined that the effect on the Veteran's occupation was that she would not be able to complete prolonged walking.

The Veteran most recently underwent a VA examination on August 26, 2015.  She reported migraine type headaches for the past few years.  They reportedly started in the back of the neck and generally become throbbing and pounding and were associated with photophobia and nausea.  She reported having them at least twice a week for the past two years and needing to take Excedrin migraine and sleep for a couple of hours.  If she was driving she needed to pull over and if she was working, she needed to call in sick or leave early.  She reported pain and aura symptoms.  The examiner noted she had characteristic prostrating attacks of migraine once every month and that the migraines were productive of severe economic inadaptability.  The examiner further stated that the headaches impacted her ability to work because she needed to leave early or call in sick at least three to four times a month.

For the period from October 19, 2009 to August 25, 2015, the Board notes that the Veteran continued to experience self-described prostrating headaches occurring a few times per month.  When experiencing a headache, she was unable to go to work and would need to stay in bed.  Her headaches were accompanied by nausea and photosensitivity.  She described her headaches in such a way as to conclude that they lead to exhaustion and powerlessness.  Thus, the Board finds that a 30 percent rating is warranted for this time period.

However, the Board finds that a rating higher than 30 percent is not warranted. On 2011 VA examination, the Veteran reported interference with her employment when experiencing a headache, however, during this period of time she was able to remain fully employed.  The examiner did not find that the Veteran's headaches resulted in an occupational deficiency.  The treatment records dated during this time period also do not indicate that the Veteran's migraines resulted in severe economic inadaptability, or that they were very frequent.  Rather, psychiatric treatment records and other treatment records merely note that she suffers from ongoing migraines, but do not document migraines that were excessive in nature with regard to frequency or effect on employment.  Thus, when reviewing the record, the Board concludes that although the August 2015 VA examiner found evidence of severe economic inadaptability at that point in time, in light of the fact that the Veteran maintained stable employment throughout the period on appeal, the criteria for a higher rating is not met.


ORDER

A 30 percent rating for migraine headaches from October 19, 2009, to August 25, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


